     Case 2:20-cv-04986 Document 1 Filed 06/04/20 Page 1 of 13 Page ID #:1




 1 Stephen M. Lobbin (SBN 181195)
   sml@smlavvocati.com
 2 SML AVVOCTI P.C.
   888 Prospect Street, Suite 200
 3 San Diego, California 92037
   Tel: 949.636.1391
 4
   Attorneys for Plaintiff
 5
 6
                              UNITED STATES DISTRICT COURT
 7
                            CENTRAL DISTRICT OF CALIFORNIA
 8
                                        WESTERN DIVISION
 9
10
      DIGITAL VERIFICATION                         Civil Action No. 2:20-cv-04986
11    SYSTEMS, LLC,
                                                   ORIGINAL COMPLAINT FOR
12                       Plaintiff,                PATENT INFRINGEMENT
13              v.                                 JURY TRIAL DEMANDED
14    J2 GLOBAL, INC.,
15                       Defendant.
16
17
18
19         Plaintiff, Digital Verification Systems, LLC. (“Digital Verification” or
20 “Plaintiff”), through its undersigned attorneys, sues Defendant, J2 Global, Inc. (“J2”),
21 and alleges as follows.
22                                    NATURE OF THE ACTION
23         1.        This is an action for infringement of U.S. Patent No. 9,054,860 (“the ’860
24 patent”), arising under the patent laws of the United States, Title 35, United States
25 Code, 35 U.S.C. §§ 271 and 281. This action relates to the unauthorized making,
26 using, offering for sale, selling, and/or importing of unauthorized products that infringe
27 the claims of the ’860 patent. As set forth herein, Plaintiff brings this action to enjoin
28

                                  COMPLAINT FOR PATENT INFRINGEMENT
     Case 2:20-cv-04986 Document 1 Filed 06/04/20 Page 2 of 13 Page ID #:2




 1 Defendant from infringing the ’860 patent and to recover all damages associated with
 2 the infringement of the ’860 patent, including attorneys’ fees and costs.
 3                                          PARTIES
 4         2.     Digital Verification is a corporation organized and existing under the laws
 5 of the State of Texas, with its principal place of business at 1400 Preston Road, Suite
 6 1400, Plano, Texas 75093.
 7         3.     Upon information and belief, J2 is a corporation organized and existing
 8 under the laws of the State of Delaware, with a headquarters at 6922 Hollywood Blvd.,
 9 Suite 500, Los Angeles, CA 90028.
10                              JURISDICTION AND VENUE
11         4.     This action arises under the patent laws of the United States, 35 U.S.C.
12 §§ 100, et seq, and this Court has jurisdiction over the subject matter of this action
13 under 28 U.S.C. §§ 1331 and 1338(a). Venue is proper in this Court under 28 U.S.C.
14 §§ 1391, and 1400(b).
15         5.     Upon information and belief, this Court has personal jurisdiction over J2,
16 because, inter alia, J2 has a principal place of business in this district.
17         6.     Upon information and belief, J2 regularly and continuously transacts
18 business within the State of California, including availing itself of the privilege of
19 conducting business in the State of California by developing, manufacturing,
20 marketing, and/or selling its J2 products there for use by California citizens. Upon
21 information and belief, J2 derives substantial revenue from its sales including residents
22 in the State of California. For instance, J2 offers its products for sale online to
23 customers, including customers in California. See http://www.efax.com.
24         7.     Upon information and belief, J2 will directly and/or through its employees
25 or agents, and/or its customers, uses products, as defined below, that contain each and
26 every element of at least one claim of the ’860 patent with the knowledge and/or
27 understanding that such products are used or will be used in this District. For example,
28 Defendant offers the accused product to customers in California through its website.
                                                 2
                               COMPLAINT FOR PATENT INFRINGEMENT
     Case 2:20-cv-04986 Document 1 Filed 06/04/20 Page 3 of 13 Page ID #:3




 1 See id. Upon information and belief, Defendant has engaged in substantial and not
 2 isolated activity within the district. For these reasons, exercise of jurisdiction over
 3 Defendant is proper and will not offend traditional notions of fair play and substantial
 4 justice.
 5         8.    Regarding at least some of its activities, Defendant solicits business from
 6 and markets its products to consumers within California by providing a product that
 7 verifies an assignment of a user, as described in the ’860 patent.
 8         9.    In addition to Defendant’s continuously and systematically conducting
 9 business in California, the causes of action against Defendant are connected (but not
10 limited) to Defendant’s purposeful acts committed in the State of California including
11 Defendant’s use of a system and a method of digital identification verification, as
12 described in the ‘860 patent.
13         10.   Defendant is a company that has a regular and established presence in the
14 district and makes and uses a system and a method of digital identification verification.
15         11.   For the reasons set forth above, venue is proper in this judicial district
16 under both 28 U.S.C. § 1400(b) because Defendant has committed acts of infringement
17 and has a regular and established place of business in this district.
18                                      BACKGROUND
19         12.   On June 9, 2015, the United States Patent and Trademark Office
20 (“USPTO”) duly and legally issued the ’860 patent, entitled “Digital Verified
21 Identification System and Method” after a full and fair examination. See Exhibit A.
22         13.   Digital Verification is presently the owner of the patent, having received
23 all right, title and interest in and to the ’860 patent from the previous assignee of
24 record. Therefore, Digital Verification, as the owner of the entire right, title and
25 interest in the ’860 patent, possesses the right to sue for infringement of the ’860 patent
26 to recover past and present damages, as well as seek an injunction or reasonable
27 royalties against future infringement.
28
                                                 3
                               COMPLAINT FOR PATENT INFRINGEMENT
     Case 2:20-cv-04986 Document 1 Filed 06/04/20 Page 4 of 13 Page ID #:4




 1                                     THE ’871 PATENT
 2         14.    The ’860 patent contains a total of thirty-nine (39) claims: four (4)
 3 independent claims and thirty-five (35) dependent claims.
 4         15.    The ’860 patent claims a digital verified identification system and a
 5 method of digital identification verification.
 6         16.    Defendant commercializes, inter alia, a digital verification system
 7 comprising at least one digital identification module structured to be associated with at
 8 least one entity, a module generating assembly structured to receive at least one
 9 verification data element corresponding to the at least one entity and create said at least
10 one digital identification module, said at least one digital identification module being
11 disposable within at least one electronic file, and said at least one digital identification
12 module comprising at least one primary component structured to at least partially
13 associate said digital identification module with said at least one entity, wherein said at
14 least one digital identification module is cooperatively structured to be embedded
15 within only a single electronic file.
16         17.    Defendant also commercializes, inter alia, a method of digital
17 identification verification, comprising: receiving at least one verification data element
18 from an entity, creating at least one digital identification module corresponding to the
19 entity, wherein the digital identification module includes at least one primary
20 component at least partially associated with the entity, and embedding the at least one
21 digital identification module within an electronic file, wherein said at least one digital
22 identification module is cooperatively structured to be embedded within only a single
23 electronic file.
24         18.    The ‘860 patent will expire no earlier than April 7, 2034 due, in part, to
25 patent term adjustments.
26
27
28
                                                 4
                               COMPLAINT FOR PATENT INFRINGEMENT
     Case 2:20-cv-04986 Document 1 Filed 06/04/20 Page 5 of 13 Page ID #:5




 1         19.    The ‘860 patent discloses and claims, in part, an invention for “a digital
 2 verified identification system and method having at least one digital identification
 3 module structured to be embedded or otherwise disposed within one or more electronic
 4 files.” See Exhibit 1 at Col. 1, lines 46-48. The invention disclosed and claimed in the
 5 ‘860 patent solved at least one technical issue in which “various electronic signatures
 6 or identifiers…are rather difficult to authenticate, and as such, it has become an
 7 arduous, if not impossible task to verify and/or authenticate the identity of the
 8 signatory to a respectable degree.” See id. at Col. 1, lines 48-51. In particular, the
 9 disclosed system and method allow for “a module or entity reference code and/or
10 number, the signatory's name, the date/time, or other data corresponding to the
11 signatory and/or the signatory's digital identification module.” Id. at Col. 2, lines 12-
12 17.
13         20.    Furthermore, the combination of elements – the software solution –
14 allows for a system and method to “access some or all of the metadata components of
15 the digital identification module, for example, by activating the module. Specifically,
16 the user may hover a mouse or other pointing device thereon, or click on the digital
17 identification module via the mouse or pointing device.” See id. at Col. 2, lines 30-48.
18 The present solution further allows “creating at least one digital identification module
19 corresponding to the entity,” “embedding the at least on digital identification module
20 within an electronic file,” such that the “at least one digital identification module is
21 cooperatively structured to be embedded within only a single electronic file.” See id.
22 at Col. 8, lines 1-3, Col. 8, lines 21-24, and Col. 7, line 33 – Col. 8, line 62.
23                    INFRINGEMENT BY J2 AND ITS CUSTOMERS
24         21.    The accused products include, but are not limited to, J2’s eSign product
25 (“the Accused Product”). J2 makes, offers for sale, sells, and/or imports the Accused
26 Product. This constitutes direct infringement by J2 of the claims. See Exhibit A.
27
28
                                                  5
                                COMPLAINT FOR PATENT INFRINGEMENT
     Case 2:20-cv-04986 Document 1 Filed 06/04/20 Page 6 of 13 Page ID #:6




 1         22.   The Accused product is a process method of digital identification
 2 verification that is stored on the cloud and accessed by customers. See
 3 https://efax.com/ and https://www.efax.com/features/electronic-signature;
 4 https://www.efax.com/myaccount/login.
 5
 6
 7
 8
 9
10
11
12
13
14         23.   The Accused Product allows J2 to receive at least one verification data
15 element from an entity (i.e., a customer). The Accused Product allows a user to enter
16 an access code for accessing documents. See https://efax.com/myaccount/login.
17
18
19
20
21
22
23
24
25
26
27
28
                                               6
                              COMPLAINT FOR PATENT INFRINGEMENT
     Case 2:20-cv-04986 Document 1 Filed 06/04/20 Page 7 of 13 Page ID #:7




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18         24.   The Accused Product also allows for J2 to create at least one digital
19 identification module corresponding to the entity, wherein the digital identification
20 module includes at least one primary component at least partially associated with the
21 entity. See https://www.efax.com/features/electronic-signature.
22
23
24
25
26
27
28
                                               7
                              COMPLAINT FOR PATENT INFRINGEMENT
     Case 2:20-cv-04986 Document 1 Filed 06/04/20 Page 8 of 13 Page ID #:8




1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             8
                             COMPLAINT FOR PATENT INFRINGEMENT
     Case 2:20-cv-04986 Document 1 Filed 06/04/20 Page 9 of 13 Page ID #:9




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19         25.   The Accused Product allows J2 to embed the at least one digital
20 identification module within an electronic file. The Accused Product allows the
21 customer to attach an e-signature and J2, through allowing access to the Accused
22 Product, embeds the signature. See https://www.efax.com/features/electronic-
23 signature.
24
25
26
27
28
                                              9
                             COMPLAINT FOR PATENT INFRINGEMENT
 Case 2:20-cv-04986 Document 1 Filed 06/04/20 Page 10 of 13 Page ID #:10




1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
           26.    The Accused Product allows for J2 to cooperatively structure the at least
22
     one digital identification module such that it is embedded within only a single
23
     document. https://www.efax.com/how-it-works/how-to-sign-a-fax-with-android.
24
     Upon information and belief, the information is embedded within the document to
25
     allow the customer to access and review the information.
26
27
28
                                                10
                               COMPLAINT FOR PATENT INFRINGEMENT
  Case 2:20-cv-04986 Document 1 Filed 06/04/20 Page 11 of 13 Page ID #:11




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16        27.    As shown in paragraphs 1-26 above, the Accused Product contains all of

17 the elements of at least claim 1 and 26 of the ‘860 patent. Defendant’s Accused
18 Product is enabled by invention described and claimed in the ‘860 patent.
19                                        COUNT I

20              (DIRECT INFRINGEMENT OF THE ’860 PATENT BY J2)

21        28.    Each of the preceding paragraphs 1 through 26 are realleged and

22 incorporated as if fully set forth.
23       29. In violation of 35 U.S.C. § 271, Defendant is now, and has been directly

24 infringing the ’860 patent.
25        30. Defendant has had knowledge of infringement of the ’860 patent, or will

26 have knowledge of infringement of the ’860 patent upon the service of this Complaint.
27 Defendant’s infringement of the ’860 patent will thus be knowing and intentional at
28 least upon the service of this Complaint.
                                               11
                             COMPLAINT FOR PATENT INFRINGEMENT
  Case 2:20-cv-04986 Document 1 Filed 06/04/20 Page 12 of 13 Page ID #:12




 1         31.   Defendant has directly infringed and continues to directly infringe at least
 2 claim 1 of the ’860 patent by making, using, offering to sell, selling, and/or importing
 3 the Accused Product with a mobile device without authority in the United States.
 4 Defendant does not have a license or authorization to use any product covered by the
 5 claims of the ’860 patent.
 6         32.   As a direct and proximate result of Defendant’s direct infringement of the
 7 ’860 patent, Plaintiff has been and continues to be damaged.
 8         33.   By engaging in the conduct described herein, Defendant has injured
 9 Digital Verification and is thus liable for direct infringement of the ’860 patent,
10 pursuant to 35 U.S.C. § 271(a).
11         34.   As a result of Defendant’s infringement of the ’860 patent, Digital
12 Verification has suffered monetary damages and is entitled to a monetary judgment in
13 an amount adequate to compensate for Defendant’s past infringement, together with
14 interests and costs.
15         35.   If infringement of the ’860 patent by Defendant is not enjoined, Digital
16 Verification will suffer substantial and irreparable harm now and in the future for
17 which there is no adequate remedy at law.
18                                 REQUEST FOR RELIEF
19         WHEREFORE, Digital Verification respectfully requests that this Court grant
20 the following relief:
21         1.    That Defendant be adjudged to have infringed the ’860 patent directly,
22 literally and/or under the doctrine of equivalents;
23         2.    An order permanently enjoining J2, its affiliates, subsidiaries, and each of
24 its officers, agents, servants and employees, and those acting in privity or concert with
25 it, from making, using, offering to sell, or selling in the United States, or importing
26 into the United States, the Accused Product, any component of the Accused Product
27 that constitutes a material part of the claimed invention, or any product that infringes
28
                                                12
                                COMPLAINT FOR PATENT INFRINGEMENT
  Case 2:20-cv-04986 Document 1 Filed 06/04/20 Page 13 of 13 Page ID #:13




 1 the ’860 patent until after the expiration date of the ’860 patent, including any
 2 extensions and/or additional periods of exclusivity to which J2 is, or becomes, entitled;
 3         3.     An award of damages pursuant to 35 U.S.C. §284 sufficient to
 4 compensate Digital Verification for the Defendant’s past infringement and any
 5 continuing or future infringement up until the date that Defendant is finally and
 6 permanently enjoined from further infringement, including compensatory damages;
 7         4.     An assessment of pre-judgment and post-judgment interest and costs
 8 against Defendant, together with an award of such interest, expert fees, and costs
 9 incurred during this litigation, in accordance with 35 U.S.C. §284;
10         5.     That Defendant’s infringement after service of this Complaint is
11 intentional and knowing infringement and the assessment of three times the damages
12 found for infringement after service of this Complaint, in accordance with 35 U.S.C.
13 §284;
14         6.     That Defendant be directed to pay enhanced damages, including Digital
15 Verification’s attorneys’ fees incurred during this litigation pursuant to 35 U.S.C.
16 §285; and
17         7.     Such further relief as this Court deems proper and just, including but not
18 limited to any appropriate relief under Title 35.
19                                 JURY TRIAL DEMAND
20         Pursuant to Fed. R. Civ. P. 38(b)(1) and (c), and L.R. 38-1, Plaintiff hereby
21 demands a jury trial on all the issues in this action so triable of right by a jury.
22
23   Dated: June 4, 2020                              Respectfully submitted,

24                                                    SML AVVOCATI P.C.

25                                                    By: __/s/ Stephen M. Lobbin

26                                                         Attorneys for Plaintiff

27
28
                                                 13
                                COMPLAINT FOR PATENT INFRINGEMENT
